DETAILED ACTION
This Office Action is in response to communication received on 03/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .


Response to arguments
Applicant argues:
But determining a channel “by automated computer processes, by automated computer processes with confirmation by a human abstractor, or by a human abstractor,” is not “further training the HAN based on the verification of the user, wherein one or more weights are modified in the HAN so that on subsequent uses the HAN computes a refined probability that a document of the document-label pair corresponds to a label of the document-label pair” as claimed. Other paragraphs relied upon by the Examiner do not change this analysis. For instance, Examiner cited paragraph [0041] in relation to the verification limitation found in claim 6.2 Paragraph [0041].

Examiner response:
The training is done by a user to test the reliability of the system which contain confidence levels and  develop and refine the schema 502 [0056]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schklarski 2017/0039341 in view of Gao NPL “Hierarchical attention networks for information extraction from cancer pathology reports”.

Regarding claim 1, Shklarski teaches 
1. A system comprising:  5processing circuitry; and a memory storing instructions which, 

when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: accessing a collection of documents corresponding to a medical ([0020] patient related information) and a labeling for the collection ([0032] training documents), 

wherein the labeling comprises one or more labels representing 10medical annotations assigned to the medical encounter ([0025] facts about patient related information, [0017] during medical encounter with healthcare); 


computing, for each of a plurality of document-label pairs, a probability that a document of the document-label pair corresponds to a label ([0035] identified facts for each element) of the document-label pair based on one or more features of text in the document ([0032] compares document data to training data), 

wherein each document-label pair comprises a document from the collection of documents 15and a label from the labeling; and providing an output representing the computed probabilities ([0035] confidence level for label a fact of a data element).  

providing the output to a user for verification that each document-label pair in the collection is correct; and further training the HAN based on the verification of the user, wherein one or more weights are modified in the HAN so that on subsequent uses the HAN computes a refined probability that a document of the document-label pair corresponds to a label of the document-label pair ([0035, 0056] teaches of training based on a user and generate a refined schema).  


Schklarski doesn’t appear to teach: 
using a Hierarchical Attention Network (HAN)


However Gao teaches:
using a Hierarchical Attention Network (HAN) (since the claim nor the specification specifically state what a Hierarchical Attention Network entails “for neural networks that allows the network to focus on specific aspects of a complex input, one at a time until the entire dataset is categorized. The goal is to break down complicated tasks into smaller areas of attention that are processed sequentially. Similar to how the human mind solves a new problem by dividing it into simpler tasks and solving them one by one.” https://deepai.org/machine-learning-glossary-and-terms/attention-models.  Gao page 322 teaches of using Heirarchical Attention Network to classify documents),

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Gao before him before the effective filing date of the claimed invention, to modify the label system to be Hierarchical attention networks for a of better results, of increasing the accuracy of the system. 

Regarding claim 3, Gao teaches:
3. The system of claim 1, wherein the HAN is trained using a document-label map ([page 324] trained using a TF IDF vectors which measure how important a word is in a document).  
The motivation is the same as claim 1 for Gao.

Regarding claim 4, Shklarski teaches:
4. The system of claim 3, wherein the document-label map is generated by the processing circuitry performing operations comprising:  

25accessing a set of training labels and a set of training documents (Figure 3, [0032] untrained documents provided to a database to data of derived from training documents); 

assigning, to each training label in the set of training labels based on text associated with the training label, one or more Natural Language Processing (NLP) content items (Fig. 3 [0035 -0038, 0041] derives facts from training documents); 

assigning, to each training document in the set of training documents based on text in the training document, one or more NLP content items (Fig. 3 [0035 -0038, 0041] derives facts from training documents); and  

30mapping each training document in at least a subset of the set of training documents to one or more training labels from the set of training labels based on a (Fig. 3 [0035 -0038, 0041] derives facts from training documents).  

Regarding claim 5, Shklarski teaches:
5. The system of claim 4, wherein the document-label map is generated by the processing circuitry further performing operations comprising:  34adding, to the document-label map a human-generated document-label association ([0041] human abstractor verifies facts of new documents).  

Regarding claim 6, Shklarski teaches:
6. The system of claim 1, wherein the output representing the computed probabilities comprises a collection of document-label pairs for which the probability exceeds a predetermined 5threshold ([0035, last 3 lines] defines a level of confidence or quality for each document in the data model), 

wherein the output is provided to a user for verification that each document-label pair in the collection is correct ([0041] human abstractor verifies facts of new documents).  

Claim 8 is similar in scope to claim 1 and rejected for similar reasons.

Regarding claim 10, Shklarski teaches:
10. The system of claim 8, wherein the set of labels comprises codes from a medical coding classification system, and wherein the set of documents is associated with a patient encounter ([0001, 0017] patient related information medical records).  



Regarding claim 12, Shklarski teaches:
12. The system of claim 8, the operations further comprising:  35training, using the document-label map, a Hierarchical Attention Network (HAN) to compute a probability that a specified document corresponds to a specified label ([0035] teaches of training a computer).  


Regarding claim 13, Shklarski teaches:
13. The system of claim 12. wherein training the HAN to compute the probability that the 5specified document corresponds to the specified label comprises: 


ordering the labels in the set of labels based on a number of documents that correspond to each label to generate an ordered set of labels (since the claim doesn’t specify how the labels are ordered, the examiner assumes it can be a simple suggestion [0041] gives a suggested fact for content);

training, using the set of documents, a first document-label association module to identify documents associated with a first label from the ordered set of labels ([0031-0032] teaches of training documents for a tag);  

10training, using the training set of documents, a second document-label association module to identify documents associated with a second label from the ordered set of labels, wherein the second document-label association module is initialized based on the trained first document-label association module: and generating a combined document-label association module, wherein the combined document- 15label association module comprises at least the first document-label association module and the second document-label association module ([0031-0032] teaches of training tagging documents using machine learning).  

Regarding claim 15, Shklarski teaches:
15. The system of claim 13. wherein training the HAN further comprises: training. using the training set of documents. a third document-label association module to identify documents associated with a third label from the ordered set of labels. wherein the third document-label association module is initialized based on one or more of the trained first document- 25label association module and the trained second document-label association module, and wherein the combined document-label association module further comprises the third document-label association module ([0035-0040] teaches of matching different facts).  

Claim 16 is similar in scope to claim 1 and rejected for similar reasons.

Claim 18 is similar to claim 3 and rejected for similar reasons. 

Claim 19 is similar to claim 4 and rejected for similar reasons.


Regarding claim 20, Shklarski teaches:
20. The method of claim 18, wherein the document-label map is generated by the processing circuitry further performing operations comprising: adding, to the document-label map a 20human-generated document-label association ([0035] admin can specify a fact that can be authenticated using a human user).


Claims 2, 11 and 17 are rejected under 35 USC 103 as unpatentable over Schklarski in view of Gao in in view of Cousineu US 2006/0020493.

Regarding claim 2, Cousineu teaches:
2. The system of claim 1, wherein the medical annotations comprise medical billing codes or medical concepts ([abstract] medical billing codes).  

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Gao before him before the effective filing date of the claimed invention, to modify the label system to be Hierarchical attention networks for a of better results, of increasing the accuracy of the system. 

Regarding claim 11 Cousineau teaches:
11. The system of claim 10, wherein the set of labels includes the codes that were 35assigned to the patient encounter (abstract healthcare billing codes generated referenced from data file).  

Claim 17 is similar to claim 2 and rejected for similar reasons.


Claim 9 is rejected under 35 USC 103 as unpatentable over Schklarski in view of Gao in in view of Bhagwan US 2012/0005222.

Regarding claim 9, Bhagwan teaches:
9. The system of claim 8, wherein the given document is mapped to the given label if each and every NLP content item assigned to the given label is also assigned to the given document (content assigned to facts), and wherein the given document is not mapped to the given label if there exists a NLP content item that is assigned to the given label and is not assigned to the given document ([0040-0041] teaches of matching a template to content labels, when there is no match, the system prompts the user).   

 [0041] As discussed above, there are general guidelines for the nutritional facts box and ingredient lists, but the manufacturers are free to adapt the actual labels to suit product, packaging, and other needs. As a result, there may be a number of new or repackaged products which have new information formats or packaging configurations. Consequently, the template database (228) may not have a matching template for a product. When no template match is found by the template matching module (226), a number of actions may be taken. A warning may be displayed to the user that the product is new or that no template for the product is available. Additionally, the application may send the product image, processed image, and/or derived data to a centralized database. This data may be aggregated with other data received by other users. In this way the public may help capture and systemize large amounts of data. This crowdsourcing approach can be very effective in detecting new formats/products and collecting data for further analysis. The aggregated data can be analyzed to produce new templates which are added to the template database. In some embodiments, creation of new templates using crowdsourcing occurs when a substantial number of users have not been able to access a template from the template database for a given product label. Such labels go through a review process and subsequently new 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Bhagwan before him before the effective filing date of the claimed invention, to modify the label system to include requesting manual correction as taught by Bhagwan for a better result, of increasing the accuracy of the system. 


Claim 14 is rejected under 35 USC 103 as unpatentable over Schklarski in view of Gao in in view of Chiesa US 2017/0212917.

Regarding claim 14, the cited art doesn’t appear to teach claim 14, however Chiesa teaches:
14. The system of claim 13. wherein the ordered set of labels orders the labels from largest corresponding number of documents to smallest corresponding number of documents (Chiesa:  teaches of ordering from a largest number of matches to a smallest number of matches).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Chiesa before him before the effective filing date of the claimed invention, to modify the label system to sorting my largest number of matches to smallest as taught by Chiesa for a better result, of displaying most relevant items first. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177